DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al. (U.S. 2017/0089192 A1 – “Rendusara”), alone.
	Referring to claim 1:  Rendusara teaches an electric submersible pump (abstract), comprising:
a pump (212) (Fig. 2);
an electric motor (215) (Fig. 2) (claim 20, “electric motor”) to drive the pump (the system is capable of); and a controller (230) (Fig. 2) to:
monitor at one or more terminals of the electric motor a value ([0163], “control and/or tracking based on motor terminal voltages”) relating to total harmonic distortion ([0032], “presence of harmonics”; [0064]-[0065], [0080], [0125], “harmonics”. [0125], “voltage and current distortions that can effect health assessment and life expectancy prediction of one or more components of the ESP system”).

[claim 1]:  determine whether to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion;
[claim 2]:  the controller to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion.
However, Rendusara teaches in his:
[0127] “output … for predictive health monitoring (e.g. degradation in performance) based at least in part on electrical measurements of an electric motor”.  Also [0125], “harmonics … can result in voltage and current distortions that can affect the health assessment and life expectancy prediction of one or more components of the ESP system”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rendusara’ s ESP (electric submersible pump), comprising:
[claims 1-2]  determine whether to de-rate the electric motor/the controller to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion,
in order to have “a method may output a health assessment as to one or more of the foregoing example issues, which may affect lifetime (e.g., life expectancy) of one or more components of an ESP system, etc.” [0080].


[claim 3]:  the value relating to total harmonic distortion  ([0125], “harmonics … distortions”) includes at least one of induction, current, frequency, or voltage at the one or more terminals of the electric motor ([0032], “voltage spikes, presence of harmonics, lightning strikes, etc., which may, for example, increase temperature of an ESP motor”.  [0163] “motor terminal voltages”).

[claim 4]:  the controller to (230) (Fig. 2) (the following functions the controller is capable to perform):
measure phases ([0067], “phases … of an electric motor”) of the electric motor (215);
calculate a total harmonic distortion ([0125], “harmonics … and current distortions”) based on the value relating to the total harmonic distortion; and
determine a de-rated value in response to the determination to de-rate the electric motor (ibid claim 1 above).

[claim 5]:  the controller to:
determine a de-rated value in response to the determination to de-rate the electric motor (ibid claim 1 above); and 
adjust a speed of the electric motor based ([0140], “states of operation of equipment … speed of a motor”) ([0028], “Adjustments may be made to an ESP … with a variable speed drive (VSD)”) on the de-rated value ([0127], “output … for predictive 

[claim 6]:  the controller to provide (for which the controller is capable of)
an indication to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).
	
[claim 8]:  Rendusara teaches the total harmonic distortion ([0032], "presence of harmonics") includes at least one of total harmonic distortion on the voltage or total harmonic distortion on the current ([0125], “voltage and current distortions that can
effect health assessment and life expectancy prediction of one or more components of the ESP system”).
	
Rendusara further teaches:
[claim 9]:  the controller (230) is a downhole controller ([0041], “components may be disposed in a well … controller 230”).
[claim 10]:  the controller (230) is coupled to a sensor (220) of the electrical submersible pump ([0045], “the well  … include … sensors 220 … sensing of temperature … such information received by one or more controller 230”).
[claim 11]:  a power connection (power supply 205) ([0041]) to provide power to the controller (230) at a bottom of the electric motor, to provide power to the controller at a pothead of the electric submersible pump, or to provide power to the controller above 

[claims 12-15]:  Rendusara further teaches:
a surface controller (in his [0031], a “remote monitoring process … by an operator, a controller, etc.”); in his [0038] “surface facility”; 
“transmit data” [0031]; and “output frequency” [0054];
“data compression” [0126]; and 
maximum voltage regulation ([0239], “adjust to stay close to the maximum current”). (Examiner finds that per Ohm’s law, current and voltage are directly proportional to each other; therefore, maximum current corresponds to maximum voltage).

Rendusara does not explicitly teach:
[claim 12]:  a communications path between the controller and the surface;
[claim 13]:  the controller to transmit data with a 10kHz or higher sampling frequency to a surface controller;
[claim 14]:  the controller to compress data with a 10kHz or higher sampling frequency and to store the compressed data;

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rendusara’ s ESP (electric submersible pump) by having:
[claim 12]:  a communications path between the controller and the surface;
[claim 13]:  the controller to transmit data with a 10kHz or higher sampling frequency to a surface controller;
[claim 14]:  the controller to compress data with a 10kHz or higher sampling frequency and to store the compressed data;
[claim 15]:  the controller to implement one or more of maximum voltage regulation;
in order to have “monitoring may provide for knowledge of actual values of well parameters related to surrounding reservoir or well bore fluids” [0031].

Rendusara further teaches:
[claim 16]:  wherein de-rate the electric motor (215) includes one or more of adjust the motor ([0028], “Adjustments may be made to an ESP … with a variable speed drive (VSD)”) ([0140], “states of operation of equipment … speed of a motor”) in order to provide for longer device life, operate the motor at less than its rated maximum capability (with the VSD).

For claims 17-28, elements that have been previously labeled before are not being labeled again.
[claim 17]:  Rendusara teaches “a method” (abstract) to be implemented in an electric submersible pump, comprising:
monitoring ([0029] “An ESP monitoring system”), at one or more terminals of an electric motor of the electric submersible pump, a value relating to total harmonic distortion (ibid claim 1 above); and 
determining whether to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).

	Rendusara further teaches:
[claim 18]:  de-rating the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 2 above).

[claim 19]:  wherein de-rate the electric motor includes one or more of adjust the motor in order to provide for longer device life, operate the motor at less than its rated maximum capability (ibid claim 16 above).

	[claim 20]:  Rendusara teaches one or more tangible, non-transitory machine readable media comprising a plurality of instructions that, in response to being executed on at least one processor ([0003] “One or more computer-readable storage media can executable instructions … to instruct a computer system to:  receive sensor information from at least one sensor disposed in a downhole environment that includes and electric submersible pump operatively coupled to a power drive”), cause the at least one processor to:
monitor, at one or more terminals of an electric motor of an electric submersible pump, a value relating to total harmonic distortion (ibid claim 1 above); and
determine whether to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).

[claim 21]:  The one or more tangible, non-transitory machine readable media of claim 20, comprising a plurality of instructions ([0003], “One or more computer-readable storage media can include processor-executable instructions … to instruct a computer system to:  receive sensor information from at least one sensor disposed in a downhole environment that includes and electric submersible pump operatively coupled to a power drive”) that, in response to being executed on at least one processor, cause the at least one processor (for which the invention is capable of) to:
 de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).

[claim 22]:  The one or more tangible, non-transitory machine readable media of claim 20, wherein de-rate the electric motor includes:


[claim 23]:  Rendusara teaches an electric submersible pump, comprising:
means for monitoring, at one or more terminals ([0163], “control and/or tracking based on motor terminal voltages”) of an electric motor (215) of the
electric submersible pump, a value relating to total harmonic distortion (ibid claim 2 above); and
means for determining ([0127] “output … for predictive health monitoring (e.g. degradation in performance) based at least in part on electrical measurements of an electric motor”) whether to de-rate the electric motor in response to the means for monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).

[claim 24]:  The electric submersible pump of claim 23, comprising means for de-rating the electric motor terminals ([0163] “control and/or tracking based on motor terminal voltages”),
in response to the means for monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion (ibid claim 1 above).

[claim 25]:  The electric submersible pump of claim 23, wherein de-rate the electric motor includes one or more of adjust the motor in order to provide for longer motor terminal voltages”).

[claim 26]:  Rendusara teaches a system (title) comprising: 
a wellhead [0038]; 
(ibid claim 1 above):
an electric submersible pump, including:
a pump;
an electric motor to drive the pump; and a controller to:
monitor at one or more terminals of the electric motor a value relating to total harmonic distortion; and
determine whether to de-rate the electric motor in response to the monitoring at the one or more terminals of the electric motor of the value relating to the total harmonic distortion.
Rendusara further teaches:
one or more cable coupled to the electric submersible pump ([0043], “As to the ESP 210, it is shown as including cables 211 ( e.g., or a cable), a pump 212, gas handling features 213”), 
the one or more cable capable of providing power or communications (abstract), or both power and communications, between the electric submersible pump (abstract) and one or more surface device ([0041] “surface equipment”).

	Rendusara further teaches:


[claim 28]:  wherein de-rate the electric motor includes one or more of adjust the motor in order to provide for longer device life, adjust a speed of the motor, operate the motor at less than its rated maximum capability (ibid claim16 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al. (U.S. 2017 /0089192 A1 – “Rendusara”) as applied to claim 1 above in view of Xiang (U.S. 5,959,431).
Rendusara as applied to claim 1 above substantially teaches the invention as discussed and as claimed above.
[claim 7]:  Rendusara does not explicitly teach:
the controller to perform a Fourier Transform for phases of the electric motor.
	Xiang teaches his invention that provides a “controller” (abstract) and “phases of motor 118 are shown in FIG. 2, and their corresponding fast Fourier transform (FFT) results” (Col. 4: 28-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rendusara’ s ESP (electric submersible pump) by having a “controller” (abstract) and “phases of motor 118 are shown in FIG. 2, and their corresponding fast Fourier transform (FFT) results as taught by Xian, comprising the controller to perform a Fourier Transform for phases of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuratich et al. (U.S. 2008/0080991 A1) teaches his electric submersible pump comprising a pump.  The pump includes motor including a drive member coupled to a motor shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MANUEL C PORTOCARRERO/Examiner, Art Unit 3672                                                                                                                                                                                                        03/16/21